Citation Nr: 1801175	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2006 to December 2008; October 2009 to October 2010; and from April 2013 to April 2016.  He is the recipient of numerous service awards, including and not limited to, the Army Good Conduct Medal; two awards for the Army Achievement Medal; National Defense Service Medal; Global War on Terrorism Service Medal; Afghanistan Campaign Medal with Campaign Stars; and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's recurrent tinnitus is a result of his in-service military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for recurrent tinnitus are met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

At his October 2017 videoconference hearing, the Veteran provided specific details about his tinnitus and noise exposure.  He testified that he often feels pain in his ears and that the ringing in his ear is pretty constant.  See October 2017 Videoconference Hearing Transcript.  With respect to in-service noise exposure, he explained that he was stationed at FOB Kagush, Afghanisitan, which was a field artillery base, and that at the base, 105 millimeter howitzers continuously went off without alert or alarm to prepare them for upcoming sound exposures.  Id.  The Veteran also indicated that his FOB was attacked during his 400 days, 86 times, in which a mortar dropped within 10 meters of his location and literally blew out the ear drum of a fellow service member who was situated next to him.  Id.  The Veteran explained that this service member blocked the shockwave and consequently, the impact on him was not nearly as bad as the impact on the fellow serviceman.  Id.  Crucially, the Veteran also reported that during a Father's Day attack in 2010, a B1 Bomber dropped a 2000 pound bomb within 300 meters of the FOB, affecting everyone in the base, entirely.  Id.  The Veteran then indicated that he first noticed ringing in his ears after that airstrike from the B1 Bomber.  

In a December 2017 VA examination and opinion for tinnitus, the VA examiner opined that it is at least as likely as not that the military noise exposure contributed to the Veteran's current tinnitus.  As the basis and rationale for this opinion, the VA examiner explained that the Veteran had a military occupational specialty (MOS) that had a high probability of exposure to hazardous noise; he received the Combat Infantry Badge; and that he was injured by a nearby mortar blast.  Additionally, the VA examiner noted that the Veteran denied any occupational and recreational noise exposure.

The Board finds that this December 2017 VA examination opinion is the most probative evidence of record, which is dispositive of the issue.  This opinion provides a clear, detailed rationale that is based on a review of the Veteran's medical records, his MOS, as well as his lay statements about his in-service exposure to noise.  In this regard, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for recurrent tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


